department of the treasury internal_revenue_service washington d c date number release date cc dom it a uilc memorandum for gregory a nygren group manager north central district from assistant chief_counsel income_tax accounting subject flood insurance reimbursement program this technical assistance responds to your memorandum dated date you requested our views on the tax treatment of the flood insurance assistance program technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue whether a business that receives reimbursements for flood insurance premiums may deduct its payment of those premiums as a trade_or_business expense under sec_162 in the taxable_year in which paid_or_incurred and whether it must include the reimbursement of its premiums in income conclusion the portion of flood insurance premium payments that is reimbursed is not deductible under sec_162 in addition based on published service position we conclude that the portion of the premium payments that is reimbursed is not included in income facts the located in a presidentially-declared disaster_area established a program of grants to reimburse flood insurance premium payments made by businesses that are required to obtain flood insurance on their property located within the city limits under the program flood insurance premiums will be reimbursed for up to years to a maximum of dollar_figure over a 5-year period the premiums will be reimbursed on an annual basis for the first years the premiums for the third fourth and fifth years will be reimbursed in the third year upon prepayment in the third year of the premiums for the fourth and fifth years thus taxpayers are required to prepay their fourth and fifth years of flood insurance premiums in order to obtain reimbursement for those years to be eligible for reimbursement a business must provide a copy of its flood insurance premium statement and proof of payment the assistance for the premium payments for years is contingent upon the business remaining in operation if the business ceases operation or transfers ownership before the end of the 5-year period the remaining flood insurance premiums must be refunded in full to the city law and analysis sec_162 of the code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however taxpayers are not allowed deductions under sec_162 for expenditures_for which they have a right or expectation of reimbursement in revrul_78_388 1978_2_cb_110 an accrual_method taxpayer incurred expenses to move its business from property acquired by the state its request for a relocation payment under the uniform relocation assistance and real_property acquisition policies act of was approved by the responsible government agency during the taxable_year of the move and the payment was received in a subsequent year the service held that the moving_expenses were not deductible to the extent that they were reimbursable see also revrul_79_263 1979_2_cb_82 cash_method cattle farmer that received authorization under the federal disaster assistance administration's emergency livestock feed assistance program for partial reimbursement of the anticipated cost of replacing feed destroyed as a result of a drought and was reimbursed for the feed expenditures the year after they were made could not deduct under sec_162 the portion of the expenditures_for which reimbursement was available 68_tc_620 nonacq on other grounds 1978_2_cb_3 dismissed and affirmed in unpublished opinion 9th cir moving_expenses nondeductible to extent reimbursed because taxpayer's right to reimbursement was fixed and matured without substantial contingency prior to the move when the agency issued its written authorization to incur moving_expenses in a specified amount therefore a taxpayer cannot deduct its payment sec_1 of flood insurance premiums to the extent that there is a right of reimbursement however as held in revrul_79_263 the income attributable to the reimbursement payments would be excluded from the taxpayer's gross_income if you find that the facts differ from those recited here we will be happy to offer further assistance this technical assistance is advisory only and is intended to call attention to well-established principles of tax law that apply in the situation described taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_98_1 1998_1_irb_7 and revproc_98_2 1998_1_irb_74 respectively by george baker assistant to branch chief branch a taxpayer’s payment of the premiums for year sec_4 and in year raises the question whether the deductions for the premium payments for year sec_4 and would be deferred to those years because it is a prepayment if the premium payment is a prepayment then the taxpayer’s deduction for the portion of the year premium payment attributable to year sec_4 and would be deferred until year sec_4 and however since the premium payments and the reimbursements for year sec_4 and are made in year it is established in year that the premium payment is not deductible therefore there is no deduction to defer conversely since there is no deduction the portion of the reimbursement attributable to year sec_4 and is not includible in the taxpayer’s gross_income
